Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/11/2021 has been entered. Claim 10 is currently amended.  Claim 17 is added as new.  Claims 2-3, 7-9, and 11-16 have been cancelled.  Claims 1, 4-6, 10 and 17 are pending with claims 5-6 and 10 withdrawn from consideration.  Claims 1, 4 and 17 are under examination in this office action.

Response to Arguments
Applicant's argument, see page 5-10, filed on 8/11/2021, with respect to 103 rejection has been fully considered but is not persuasive.
Applicant made argument that the limitation of "Mn oxides are contained in the galvanized layer in an amount of 0.015 g/m2 to 0.050 g/m2," as recited in claim 1 is neither implicitly nor inherently disclosed by the prior art of Ikeda in view of Maalman, because the process is substantially different.  Specifically, current process inhibits the formation of Mn oxides in the surface layer; whereas the prior art teaches forming an internal oxide layer.  However, the examiner submits that the internal oxide layer taught by the prior art is different from the surface layer in current invention.  The limitation of Mn oxides are contained in the galvanized layer; where the internal oxide layer in the prior art is layer 3 of Fig. 1, which is in the 
Applicant made argument that Ikeda’s surface layer would include much higher Mn oxides amount than the Applicant's claim 1, because Ikeda diligently performs oxidation treatment during a heating step. Meanwhile, the present application lowers dew point during its heating step.  However, applicant did not provide evidence or persuasive reasoning to show that the oxidation treatment would generate higher Mn oxides amount specifically in the galvanized layer.  Applicant did show the importance of dew point in controlling the Mn oxides.  Specifically, Mn oxides are affected by dew point control satisfying relational expression (1) 40≤D≤(T-1112.5)/7.5 [0048 spec.], and the dew point “should be in the range of -40 °C to -36.3°C based on expression (1) (Table 1 and Table 2)” [p.9 of 8/11/2021 argument].  However, Ikeda expressively teaches soaking at Ac3 to Ac3+100 °C (e.g., heating temperature of 900 °C in Table 2), meeting the Equation (1) in current invention, -40≤D≤(T-1112.5)/7.5: -40≤-30≤(900-1112.5)/7.7; and further teaches that “[A] dew point is preferably controlled to -30 to -60°C” [0096], overlapping the current dew point range.    Since the instant specification expressly teaches obtaining the claimed Mn oxide limitation by meeting the claimed Mn amount, heating parameters, and dew point as stated above, the examiner notes that a similar, overlapping amount of Mn oxides as claimed would have been present or would have naturally flowed from the disclosure of Ikeda absent concrete evidence to the contrary, which applicant has not provided.
Applicant made argument that Ikeda provides Comparative Example Nos. 16, 17, 24, 26, and 28, with an average depth of the internal oxide layer 3 before (0-3 um) and after plating (1-3 pm), and that of the soft layer 4 (13-18 um) in which unplating occurs, which is contrary to examiner’s position that unplating was not observed in Ikeda. In response, it is noted that these are comparative examples, such that unplating would be expected to occur for these examples (ie. undesirable properties occurring in comparative examples are not considered to teach away from the prior art)..  Furthermore, the examiner submits that the aforementioned Comparative Examples do not provide evidence to show the internal oxide layer 3 in Ikeda’s teaching will increase Mn oxides in the galvanized layer.  On the contrary, it only demonstrates that insufficient thickness of internal oxide layer 3 would lead to degraded properties such as plating, bending workability and delayed fracture resistance.

Applicant's argument, see page 5-10, filed on 8/11/2021, with respect to double patenting rejection has been fully considered but is not persuasive.  The rejection under the judicially-created doctrine of obviousness-type double patenting is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20160160335 A1), in view of Maalman et al (US 20090297881 A1).
Regarding claim 1, Ikeda teaches a high strength hot-dip galvanized steel sheet [0001] having a chemical composition overlapping with the current invention:
Element
Claim 1
Ikeda teaches 
C
0.12-0.25%
0.05-0.25 (0052)
Si
<1%
0.5-2.5 (0054)
Mn
2.0-3%
2.0-4 (0056)
P
<=0.05%
0-0.1 (0058)
S
<=0.005%
0-0.05 (0060)
Al
<=0.1%
0.01-0.1 (0062)
N
<=0.008%
0-0.01 (0064)
Ca
<=0.0003%
n/a
One or more of Ti, Nb, V, Zr
0.01-0.1%
T=Nb=V=0-0.2 (0073)
Optionally one or more of Mo, Cu, and Ni
0.1-0.5%
Mo:0-1% (0068), Cu:0-1% (0076), Ni:0-1% (0076)
Optionally B
0.0003-0.005%
0-0.01 (0068)
Optionally Sb
0.001-0.05%
NA

Balance
Balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious to one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed chemical composition.
Since Sb is optional, Ikeda’s composition does not require to contain Sb.
Ikeda teaches a microstructure of ferrite is 0- 5 area % [0029], falling within the claimed 15% or less of ferrite.
Ikeda teaches a hard layer has a structure containing martensite and bainite as main components with a total area ratio of bainite and martensite of 80 area % or more [0029], and the martensite in the hard layer may be tempered [0045].  Therefore, the claimed bainite and tempered martensite in a total amount of 30% or more is expected.
Ikeda does not expressively teach 20-50% of martensite.  However, amount of martensite is expected to be present as explained below.
Applicant teaches that the amount of martensite is affected by the amount of C [0026 spec.], the amount of Mn [0028 spec.], the amount of one or more of Mo, Cr, Cu, and Ni [0036 spec], by holding the steel sheet in a temperature range of 450- 550°C for 5 seconds or more before a coating process [0067 spec.], by cooling to a temperature of 50°C or lower at an average cooling rate of 5°C/s or more [0070]. Applicant also teaches that martensite helps to achieve a tensile strength (TS) of 950 MPa or more [0041 spec.].
Ikeda teaches overlapping amount of C, Mn, and Mo/Cu/Ni as stated above.  Ikeda does not teach holding the steel sheet in a temperature range of 450- 550°C for 5 seconds or more before a coating process, or by cooling to a temperature of 50°C or lower at an average cooling rate of 5°C/s or more.  However, Ikeda teaches the high-strength plated steel sheet having a tensile strength of 980 MPa or more, meeting the claimed tensile strength.
Since Ikeda teaches overlapping composition and same tensile strength, the claimed amount of martensite is expected to be present.
Ikeda teaches tensile strength (TS) of 980 MPa or more, and yield strength ratio (YR) of 60% or more [0142], overlapping the claimed tensile strength is 950 MPa or more and yield strength ratio of 65% or more.
Ikeda does not expressively teach Mn oxides in the galvanized layer in an amount of 0.015 g/m2 to 0.050 g/m2.  However, the claimed Mn oxide amount is expected to be present as explained below.
Applicant teaches that the claimed amount of Mn oxide is achieved by controlling the amount of Mn [0028 spec.], by heating to a temperature range from the Ac1 point to the Ac3 point+50°C after cold rolling and before pickling [0060 spec.], by dew point control satisfying relational expression (1) 40≤D≤(T-1112.5)/7.5 [0048 spec.], and by pickling [0061 spec.].  Applicant also teaches that “in the case where the amount of Mn oxides in a coating layer is more than 0.050 g/m2
Ikeda teaches overlapping Mn amount as stated above.  Ikeda teaches dew point of -30 to -60 °C [0096], and soaking at Ac3 to Ac3+100 °C (e.g., heating temperature of 900 °C in Table 2), meeting the Equation (1) in current invention, -40≤D≤(T-1112.5)/7.5: -40≤-30≤(900-1112.5)/7.7.  Ikeda does not teach heating to a temperature range from the Ac1 point to the Ac3 point+50°C after cold rolling and before pickling.  However, Ikeda expressly teaches Si oxide and Mn oxide leading to problems of unplating [0003], i.e., exfoliation.  Unplating was not observed in Ikeda’s plated steel sheet [0155 and Table 3].
Since Ikeda teaches overlapping Mn concentration, pickling, dew point control, and effect of Mn oxide on exfoliation resistance, the claimed Mn oxide amount is expected to be present in Ikeda’s steel sheet.   
Ikeda is silent about the coating weight of the galvanized layer.  However, "Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention" is a rationale to support a conclusion of obviousness (MPEP 2143).  Maalman teaches steel sheet with hot dip galvanized zinc alloy coating (title) with coating weight ranging from 33.8 to 78.3 g/m2 [Table 12], lying within the claimed coating weight of 20 g/m2 to 120 g/m2 per side. Maalman teaches that the galvanized coating has high corrosion resistance [0010]. Since Maalman’s teaching is in the same field and for the same application as Ikeda, in order to improve corrosion resistance, it would have been obvious to one of ordinary skill in the art to apply Maalman’s teaching to Ikeda’s method and arrive at the claimed coating weight.

Regarding claim 4, Ikeda teaches that alloying treatment may be performed after hot-dip galvanizing: “the alloying treatment is preferably performed by retaining the steel sheet at about 500 to 600°C, especially about 530 to 580°C for about 5 to 30 seconds” [0102], overlapping the galvannealing treatment at 480°C to 600°C for about 1 second to 60 seconds [0069 spec.].

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al (US 20140322559 A1), in view of Azuma et al (US 20140234657 A1) and Otsuka et al (JP2006265578A).
Regarding claim 1, Becker teaches a hot-dip galvanized flat steel product [0017] having a chemical composition overlapping the current claim:
Element
Claim 1
Becker [abstract]
C
0.12-0.25%
0.10-0.50
Si
<1%
0.1-2.5
Mn
2.0-3%
1.0-3.5
P
<=0.05%
up to 0.020
S
<=0.005%
up to 0.003
Al
<=0.1%
up to 2.5
N
<=0.008%
up to 0.02
Ca
<=0.0003%
up to 0.01
One or more of Ti, Nb, V, Zr
0.01-0.1%
Ti: 0.001-0.15%, Nb: 0.02-0.05%

Balance
Balance


 It is noted that the aforementioned overlap is prima facie evidence of obviousness (see MPEP 2144.05(I)).
Becker teaches a metallographic structure of less than 5% ferrite, less than 10% bainite, 5-70% untempered martensite, and 25-80% tempered martensite [abstract]. Thus, total bainite and tempered martensite is 25-90% as determined by the examiner.  This microstructure overlaps the claimed 5% or less of ferrite, 20% or more and 50% or less of martensite, and bainite and tempered martensite in a total amount of 30% or more.
Becker teaches tensile strength Rm of at least 1200 MPa, yield-to-strength ratio Rp/Rm = 0.40-0.95 (40-95%) [0024-0026], overlapping the claimed tensile strength of 950 MPa or more and yield strength ratio of 65% or more.
Becker does not expressively teach the coating weight of the galvanized layer.  However, Azuma teaches a hot-dip galvanized steel sheet having similar chemical composition and a galvanized plating.  Azuma teaches the plating weight to be desirably 5-100 g/m2 by one side, from the view point of corrosion resistance and securing the plating adhesion [0056].  Therefore, it would be obvious to modify Becker with Azuma by applying 5-100 g/m2 coating weight of the galvanized layer for the purpose of corrosion resistance and securing the plating adhesion.  The 5-100 g/m2 coating weight overlaps the claimed 20-120 g/m2 coating weight, and is a prima facie case of obviousness.
Becker does not expressively teach Mn oxides in the galvanized layer in an amount of 0.015 g/m2 to 0.050 g/m2.  However, Otsuka teaches a galvanized steel sheet with oxides of Co, 2, or 0.002 to 0.1 g/m2, overlapping the claimed 0.015 to 0.050 g/m2 [p.2 paragraph 3].  The amount of 2-100 mg/m2 is needed to improve white rust resistance [p.3, paragraph 6].  Therefore, it would be obvious to modify Becker with Otsuka by incorporating 2-100 mg/m2 of Mn oxide for the purpose of improving corrosion resistance and not changing the properties of the plating layer.

Regarding claim 17, Becker teaches less than 10% bainite, and 25-80% tempered martensite [abstract]. Thus, total bainite and tempered martensite is 25-90%, overlapping the claimed 30-70%.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-16 of copending Application No. 17041743 (reference application), in view of Ikeda (US 20160160335 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims overlapping chemical composition, metallographic structure, galvanized layer coating weight, tensile strength, and Mn oxide contained in the galvanized layer, and galvannealed layer.  The reference application does not teach yield strength ratio.  However, Ikeda teaches overlapping chemical composition and microstructure as the instant application, the same yield strength ratio is expected to be present in Ikeda (see MPEP 2112).   Ikeda teaches yield strength ratio (YR) of 60% or more [0142], overlapping the claimed yield strength ratio of 65% or more.  Ikeda teaches that high yield ratio enhances shock absorption [0047].  
Claims 1, 4 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-16 of copending Application No. 17041743 (reference application), in view of Becker et al (US 20140322559 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims overlapping chemical composition, metallographic structure, galvanized layer coating weight, tensile strength, and Mn oxide contained in the galvanized layer, and galvannealed layer.  The reference application does not teach yield strength ratio.  However, Becker teaches yield-to-strength ratio Rp/Rm = 0.40-0.95 (40-95%) [0024-0026], overlapping the claimed yield strength ratio of 65% or more.  Becker teaches that high yield-to-strength ratio improves hole expansion and the bending characteristics [0115].  Therefore, it would be obvious to combine Becker with the reference application to arrive at the yield-to-strength ratio for the purpose of improving hole expansion and the bending characteristics.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734